DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-15 in the reply filed on 09/15/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirchner (US 2009/0127740) in view of Lee et al. (US 2011/0027583, hereinafter “Lee”).
In regard to claim 1, Kirchner discloses overmoulding a polyamide composition to at least one other part made of a polymeric composition [0044]. The polymeric composition of the at least one other part made of polymeric composition is a polyamide composition [0045]. Thus, 
Kirchner is silent with regards to the other part comprising a multilayer structure that includes a thermoplastic adhesive and a metal layer. 
Lee discloses a multilayer film that comprises a tie layer that is suitable for bonding one or more polyolefin, ionomer, polyester, polyamide, EVOH, and metal layers in multi-layer constructions [0017]. The adhesive comprises a nonfuctionalized thermoplastic polyolefin and a functionalized thermoplastic polyolefin [0028]. The adhesive comprises 2 to 30 wt% functionalized polyolefin and 65 to 98 wt% olefin polymer base resin [claim 1]. The functionalized polyolefin comprises carboxyl functional groups [0010] in an amount of 0.5 to 3.0 weight percent [0011]. The nonfunctionalized thermoplastic polyolefin is preferably HDPE, LLDPE, or blends of HDPE and LLDPE [0008]. It is inherent that HDPE and LLDPE have melting points from 80 to 2000C. 
Kirchner and Lee both disclose articles that comprise a polyamide layer. Thus, it would have been obvious to one of ordinary skill in the art to utilize the multilayer structure that comprises a polyamide bonded to a metal layer via a thermoplastic adhesive as shown in Lee for the polyamide other part as disclosed in Kirchner motivated by the expectation of forming a part to be overmolded with a polyamide that has superior interlayer adhesion [Lee 0003]. 
Modified Kirchner is silent with regard to the overmolded polymer-metal hybrid article exhibits an initial adhesion of at least 11.5 MPa when measured at 230C according to ASTM D3163 using lap shear test B. These claimed properties are deemed to be inherent to the structure in the prior art since the modified Kirchner teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and 
In regard to claim 2, modified Kirchner does not disclose that the article exhibits a high temperature adhesion of at least 5.5 MPa when measure at 850C according to ASTM D3163 using lap shear test B. These claimed properties are deemed to be inherent to the structure in the prior art since the modified Kirchner teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 3, modified Kirchner does not disclose that the article exhibits a lap shear after 1000 hrs humidity testing at 70% relative humidity and 600C of at least 9.0 MPa when measured at 230C according to ASTM D3163 using lap shear test B. These claimed properties are deemed to be inherent to the structure in the prior art since the modified Kirchner teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 4, modified Kirchner does not disclose that the article exhibits a lap shear of at least 11.5 Mpa after 40 thermal cycles from minus 350C to plus 850C when measured at 230C according to ASTM D3163 using lap shear test B. These claimed properties are deemed to be inherent to the structure in the prior art since the modified Kirchner teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

In regard to claim 7, modified Kirchner discloses that the nonfunctionalized thermoplastic polyolefin is preferably HDPE, LLDPE, or blends of HDPE and LLDPE [Lee 0008]. 
In regard to claim 8, modified Kirchner discloses that the polyethylene to be grafted is preferably HPDE or LLDPE [Lee 0009].
In regard to claim 10, modified Kirchner discloses that the polyamide in the other part is can include nylon 6, nylon 66, nylon 12, nylon 6,12, and nylon 6,66 [Lee 0017].
In regard to claim 11, modified Kirchner is silent with regard to the initial lap shear being at least 10 percent greater than an identical overmolded polymer-metal hybrid article which does not comprise a surface layer A when measured according to ASTM D3163 at 230C using lap shear test B. These claimed properties are deemed to be inherent to the structure in the prior art since the modified Kirchner teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 12, modified Kirchner is silent with regard to an initial flexural modulus being at least 10 percent greater than an identical overmolded polymer-metal hybrid article which does not comprise surface layer A and thermoplastic adhesive layer B when measured according to ISO 178 using mechanically interlocked test samples. These claimed properties are deemed to be inherent to the structure in the prior art since the modified Kirchner teaches an invention with a substantially similar structure and chemical composition as the 
In regard to claim 13, modified Kirchner does not disclose when heat cycled from -35 to 850C for 40 cycles, exhibits an improvement in lap shear of at least 10 percent compared to an identical overmolded polymer-metal hybrid article which does not comprise a surface layer A when measured according to ASTM D3163. These claimed properties are deemed to be inherent to the structure in the prior art since the modified Kirchner teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 14, modified Kirchner does not disclose when exposed to 70% relative humidity and 600C for 1000 hours, exhibits an improvement in lap shear of at least 10 percent compared to an identical overmolded polymer-metal hybrid article which does not comprise a surface layer A when measured according to ASTM D3163. These claimed properties are deemed to be inherent to the structure in the prior art since the modified Kirchner teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 15, Kirchner discloses that the article is an electronic part [0001].
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782